Title: Abigail Adams to John Adams, 9 July 1777
From: Adams, Abigail
To: Adams, John


     
      
       July 9 1777
      
     
     I sit down to write you this post, and from my present feelings tis the last I shall be able to write for some time if I should do well. I have been very unwell for this week past, with some complaints that have been new to me, tho I hope not dangerous.
     I was last night taken with a shaking fit, and am very apprehensive that a life was lost. As I have no reason to day to think otherways; what may be the consequences to me, Heaven only knows. I know not of any injury to myself, nor any thing which could occasion what I fear.
     I would not Have you too much allarmd. I keep up some Spirits yet, tho I would have you prepaird for any Event that may happen.
     
      I can add no more than that I am in every Situation unfeignedly Yours, Yours.
     
     